PER CURIAM.
A review of the proceedings below reveals that the learned trial judge failed to follow the provisions of Rule 3.710, FRCrP, which provides, in part, that no sentence shall be imposed upon a defendant found guilty of a first felony offense until a pre-sentence investigation and recommendation has been received and considered by the sentencing judge. Davenport v. State, Fla.App.1st, 1975, 317 So.2d 851; Buckles v. State, Fla.App.1st, 1975, 310 So.2d 748. Since the error was a defect in sentencing the judgment is affirmed, the sentence vacated and the cause is remanded with directions to conduct a pre-sen-tence investigation pursuant to Rule 3.710 followed by further proceedings consistent herewith.
WALDEN, C. J., and MAGER and DOWNEY, JJ., concur.